Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim filed 01/29/2020.
Claims 1-16 are currently pending. Claims 1-16 are allowed. 
Allowable Subject Matter
Claims 1-16 are allowed 
The following is an examiner’s statement of reasons for allowance:
Robert Carreras - MLFAT: A MACHINE LEARNING FILE ARCHIVAL TOOL -discloses a machine learning file archival tool that allows IT user to create categories, assign category retention values, assign categories, run, knowledge base, run machine learner, correct the machine learner output, view performance statistics, and perform discovery reports. The core components of MFLAT are the MLFAT Learner, MLFAT Knowledge Based Bootstrap Engine, and the graphical user interface (GUI). The machine learner component has two phases, training and classifying. The MFLAT determines the sample size for the training phase and use label vectors. Fig. 9 shows the Machine Learner tab - This tab provides three tabular views and three buttons. The buttons consist of Run Learner, Commit Changes, and Clear Changes. The first view is a dynamically generated list of all the file_system entries in the classification set. The second view presents the pre ‘run learner’ values for archived and label source for a particular row of the first view. The third view displays all categories and their retention ages for a particular row of the first view. To use this tab, the user must first click the 
Singuru – U.S. Pub 2019/0251193 A1 – discloses a method and system for managing and archiving files. The system builds a domain contextualized machine learning based document classification model and uses this model to classify files as ROT (i.e., redundant, obsolete, and trivial) and non-ROT files. The ROT files are archived
Ulasen – U.S. Pub 2018/0373722 A1 – discloses a method and system for data archiving. Statistical information and event data are collected and processed using machine learning techniques to classify data as hot, warm, cold, and so on and/or predict data access demands to migrate/archive data.
The combination of , Carreras, Singuru, and Ulasen as a whole do not show, suggest, or teach the features of, “training a machine learning model on a first library of documents to assign staleness scores to documents, each staleness score indicating a confidence that the document to which it is assigned should be archived; receiving an identification of a first document not included in the first library of documents; applying the machine learning model to the first document to generate a first staleness score; based upon a determination that the first staleness score is at least equal to a first threshold, identifying the first document as a candidate to be archived; confirming that the first document should be archived; and responsive to confirming that the first document should be archived, archiving the first document.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/     Examiner, Art Unit 2167